Title: To Thomas Jefferson from Charles Goüin, 8 January 1808
From: Goüin, Charles
To: Jefferson, Thomas


                        
                            Detroit, le 8 Janvier, 1808
                        
                        A Thomas Jefferson, président des Etats Unis de l’Amérique.
                  Les citoyens du district du Detroit representent humblement:—
                  Que la coupe des Souffrances de ce pauvre paÿs est plus que remplie. Nos oppressions se sont accrüès a une magnitude quil est impossible de Souffrir plus long tems. De la profondeur de notre détresse et de notre désespoir nous élevons encor une fois nos Cris jusqué à vous en suppliant votre interposition á nos souffrances.
                  Plusieurs de nos griefs vous sont deja connus; ils ont tellement augmenté qu’à la fin nous sommes plongés au plus bas dégré de la dégradation humaine, et que l’humanité puisse endurer. Nous sommes condamnés à une tyrannie et vasselage Militaire sous notre Gouverneur et ses mignons, le plus déplorable et le plus intolerable. Nous sommes condamnés à las condition d’esclaves, pour être traînés et battus comme des bêtes.
                  Des harrassements extraordinaires sont imposés sur nous depuis plusieurs mois sans qu’aucune raison Suffisante nous soit connüe. Nous avons eté arraches de nos moissons et de nos occupation nécessaires et Contraint de passer une grande partie de notre tems au Detroit pendant l’été et l’automne. A la fin nous avons eté assujettés à une contrainte militaire la plus Cruele et la plus  fatale à nous même et à notre paÿs. Les péres de familles sans secours sont arrachés sans miséricorde de leurs habitations paisîble à la pointe de la bayonnette, et sont postés au Detroit pour remplir un devoir actuel pendant une Saison Sevère, abandonant leurs femmes et leurs enfants, (peut être des orphelins éloignés du Secours des voisins, comme cela est arrivé en plusicurs instances) exposés à tels dangers qui puissent exister, et à des Souffrances sans éxemple dans ce paÿs, à une famine actuelle et aux consequences Cruelles qui s’en suivent, la maladies et la mort. Des garcons sont arraches de leurs parents agés en les laissant victimes du besoin et de la misére. Les laboureurs actifs sont contraints de quitter leurs attelages et leurs travaux, et négliger leurs ouvrages d’usage pendant l’hiver pour la preparations à l’été suivante. Les Artisans qui gagnaient de trois à quatre piastres par jour sont obligés d’employer leur tems sous la promesse de cing piastres par mois, pendant que leurs affaires domestiques tombent rapidement in ruine.
                  Notre affliction ne finit pas là—Aprés être arraches de nos affaires et do nos amis, nous somme asujettis à la discipline Militaire la plus sevère, et à tous les Caprices qu’un petit Despot et ses instruments de tyrannie trouvent du plaisir a indulger. Pour des fautes les plus trivialles et qu’il est impossible à des Miliciens, hommes libres, d’eviter, des Cours Martialles se tiennent avec pompe pour nous juger, et nous Sommes Condemnés à la punition la plus ignominieuse, à l’infamie de la flagllation, et avec cet instrument barbare, the cat O’nine tails montre la dégradation actuelle et les Souffrances de ce paÿs!! A cette condtion le peuple de Michigan sont reduit!!!
                  Mais nous ne nous permettrions pas un mot de plainte, Si nous pouvions voir qu’il y ait aucune necessité pour cela. Si nous pouvions appercevoir un danger immediat, ou aucune danger que ce soit, nous sommes toujours preparés à voler à notre poste, et ce ne serait pas les fouets ou les abus qui nous feraient bien rempler notre devoir; Non, ce serait la noble passion de l’amour pour notre paÿs et nos libertés—Grand Dieu! le traitement que nous recevons est il propre à des hommes libres? Sont–ce là les bénédictions d’un gouvernement libre? O! non; nous sommes persuadés que le President des Etats Unis ne connoit pas notre present Situation: il doit avoir eté cruellement mal informé, Si toutes ces choses sont l’effet de ses ordres; il ne pourrait être l’homme a autorizér un pareil écart de la consititution des Etats Unis.
                  La constitution des Etats unis est positivement Violée par les transactions qui se passent icy a present,—Car en referrant aux expressions de la Constitution, nous ne voyons aucune resistance “aux loix de l’union,” ny aucune “insurrection,” ny aucune “invasion,” ni aucune “danger public.” Il est vray eque quelque nations Sauvage se plaignent amèrement du traitement qu’ils ont recus du gouverneur Hull, et particulierement au dernier traité des terres qu’il a imposé sur quelqu’uns dentre eux par Stratagême. Mais les habitants, particulierement les Francois respectables se sont interessés pour empêcher ceux des Chefs, qui n’ont pas Signé la traité, de tuer ceux qui l’ont Signé, et ont reussé a appaiser ces nations, et a les faire attendre la determination de leur pére le President. Il n’y a a present aucun danger de la part des Sauvages.—Croyes nous, Monsieur, que les rapports que vous a fait d’icy sur les desseins hostiles des Sauvages Sont de fabrications de notre éxécutif pour tromper et obtenir de vous les moyens de faciliter des desseins Sinistres.—Ces complots de deception ont eté si adroitement ourdés, que nous, qui etions icy, avons eté induits à croire ces rapports trompeurs relativement aux dessiens hostiles de la part des Sauvages.   Admettons pour un moment que le danger existât réellement, ou est l’expedient ou l’avantage des présentes mésures qui sont harrassantes; Par là le paÿs aulieu d’augmenter diminue Sa force.    Nous etions tous présents et biens préparés, avant le Commencement de l’enrollôment, et nous aurions pû nous assembler pour aucune raison de guerre après un tres courtre notification. Mais, Monsieur, c’est avec regret que nous avons a vous assurer que les harrassements et les Cruantés qu’on a eprouvé icy ont deja chassé un grand nombre de nos Concitoyons de ce territoire, et que plusieurs fuyent journellement pour se garentir de l’oppression. Il ya apparance que le territore sera bientot dépeuplé, Si on continue les mésures actuelles; Nous ne pouvons endurer une pareille tyranie; elle surpasse de beaucoup tout a que nous avons Jamais éprouvé sous aucun gouvernment. Par ces mesures infortunées la provence brénique recoit une force additionelle des entrailles de Michigan.
                  Lorsque le danger existera réellement, nous Serons heureux de recevoir des troupes de tel endroit en etat de les fournir; cela ajoutera à notre force réelle. Nous apprenons que des troupes volontaires de Kentucky et de l’ohio desirent depuis long tems de venir ici. Deplus on nous dit que notre Gouverneur avait reçu le pouvoir de les faire venir S’il le jugeoit à propos. S’il concevait qu’il y eût du danger pour quoy ne les a t’il pas demandé, aulieu d’avoir recours par la force, à ces mesures cruelles et affoî blissantes? mais il n’a pas osé faire venir ici les Kentuckiens Sur un projet de folie.
                  Nous ne pouvons négliger cette occasion d’exprimer notre interêt à certaines Circonstances dans les procedés de ce gouvernement qui ont une apparance mystérieuse et Sinistre, nous avons peur à l’union des Etats, mais permettes nous, Monsieur, de vous assures de notre ferme attachement à cette Union, et d’engager notre Constante Vigilance et nos plus grandes exertions contre tous Complots de trahison ou entreprise a rompre cet heureux lien politique.
                  Nous nous reposons, Monsieur, sur votre justice, votre bienveillance, votre humanité et votre Sagesse pour redresser nos griefs, et eloigner la source qui les a product. Nous prions Dieu d’avoir la patience d’attendre jusqu’ à ce que le remede arrive—Nous esperons que nous ne somme pas condamnés à une degradation Ulterieure et au malheur.   Nous esperons que nous ne Serons pas plongés dans un désespoir absolu—Nous Sommes assurés que vous nous écouterez et que vous nous Sauverez de l’oppression et de l’oppresseur. 
                        
                            Charles Goüin
                     
                     and 251 other signatures
                        
                     Contemporary Translation
                        
                            To Thomas Jefferson, President of the United States of America.
                     The Memorial of the Citizens of the District of Detroit Humbly Sheweth:
                     That the cup of sorrows for this poor devoted country now overflows. Our oppressions are grown to a magnitude impossible to be any longer borne. From the depths of profound distress and despair we raise our cries once more to your clemency, intreating your interposition for our deliverance.
                     Many of our grievances are already known to you:—they have increased upon us, till at length we are sunk to the lowest point of human degradation, and, we fear, human endurance. We are now condemned to a Military tyranny and vassalage under our Governor and his minions, the most deplorable and the most intolerable. We are doomed to the condition of slaves, to be dragged and beaten about like beasts.
                     Without any sufficient reason known to us, extraordinary harrassments have been imposed upon us for several months past. We were forced from our harvests and necessary occupations, and compelled to spend much of our time at Detroit, through the summer and fall. At last we are subjected to military impressments, the most cruel and the most fatal to ourselves and country. Fathers of helpless famillies are dragged without mercy from their peacefull homes, at the point of the bayonet, and stationed at Detroit, to perform actual service in an inclement season, leaving their wives and children (orphans perhaps, and distant from the aid of neighbours, as is the case in some instances,) exposed to whatever dangers exist, and to sufferings unparalleled in this country, to actual starvation and its dreadfull consequences, diseases and death.—Some are forced from their aged parents, leaving them victims to want and misery.—The active farmers are compelled to quit their teams and business, and neglect their usual winter employments and preparations for the ensuing summer.—Mechanicks, who earned three and four dollars per day, are obliged to spend their time for the promise of five dollars per month, while their affairs at home are going rapidly to ruin. 
                     Our affliction does not end here.—after being torn from our business and friends, we are subjected to the severest military discipline and all the caprices that a petty despot and his instruments of tyranny delight to indulge. For trifling faults, impossible to be avoided by militia-men and free men, pompous Courts martial are held over us, and we are sentenced to the most ignominious punishments! the infamy of flogging, and with that barbarous instrument, the Cat o’nine tails, marks the present stage of degradation and sufferings in this country!! To such a condition are the people of Michigan brought at last!!!
                     But not a word of complaint should be uttered by us, if we could see any necessity for these things. If we could discern immediate danger, or any danger at all, we are always ready, and would fly to our posts,—and it should not be whips and brutal abuse that should make us act well our parts. No, it would be the noble passion of love to our country and our liberties. Great God! is the treatment we now receive that of freemen? are these the blessings of a free Government? O! no;—we are confident the president of the united States knows not our true situation: he must have been cruelly misinformed, if indeed these things are the effects of his orders. He could not be the man to authorise such a departure from the Constitution of the United States.
                     That Constitution is positively violated by the transactions here at this present time.—For, referring to its expressions, we see no resistance to “the laws of the Union,” nor any “insurrection,” nor any “invasion,” nor any “public danger.” It is true, some of the Indian tribes complain bitterly of the treatment they have received from Governor Hull, and especially in reference to a late land treaty, which he has imposed on some of them by dint of stratagem. But the inhabitants, particularly the respectable French people, have exerted themselves to prevent the Chiefs that did not sign the treaty, from killing the other Chiefs that signed it, and have succeeded to make those tribes quiet and wait the determination of their great Father, the president.—There is no present danger from the Indians. Believe us, Sir, that the reports you heard from this quarter, of the hostile designs of the Indians, were fabrications of our executive to deceive and obtain from you means to facilitate sinister purposes. So artfully contrived were their plots of Deception, that we, who were on the spot, were seduced to believe these fallacious reports respecting the hostile designs of the Indians.
                     Admit even that danger really did exist, where is the expediency or policy of the present harrassing measures? the country is not strengthened, but in fact is weakened thereby. We were all present and well prepared before these impressments commenced, and we could have collected for any warlike purpose at the shortest warning.—But Sir—it is with deep regret we have to assure you, that the harrassments and cruelties experienced here, have already driven a large number of our fellow Citizens from the Territory, and they are daily flying from oppressions. There is a prospect that the Territory will be soon depopulated, if these measures are continued.—We cannot endure such Tyranny. It far exceeds any thing we ever experienced under any Government. By these unfortunate measures, the British province receives additional Strength from the very bowels of Michigan.
                     When public danger really does exist, we will be happy to receive troops from such places as can spare them: this will add to our real strength. We learn that Volunteer troops from Kentucky and Ohio have been long anxious to come to this place. Furthermore we are told our Governor was entrusted with discretion to call them from thence if he thought proper. If he conceived there was danger, why did he not call them instead of resorting by force to these cruel and weakening measures? but he knew better than to bring Kentuckyans here on a fool’s errand.
                     We cannot neglect this opportunity to express our concern at some circumstances in the proceedings of this government which have a mysterious appearance and sinister, we fear, to the Union of the states.—But permit us—Sir—to assure you of our firm attachment to that union, and to pledge our unwearied Vigilence and utmost exertions in opposition to any traiterous Conspiracy or attempts to sever that auspitious political bond.
                     We rely—Sir—on your Justice, your benevolence, your philanthrophy and wisdom, for the redress of our insufferable grievances, and the removal of the source whence they are derived. We pray to God for patience to endure till the redress shall come.—We hope not to be doomed to further degradation and woe.—We hope not to be plunged into absolute desperation. We are confident that you will hear us, and that you will save us from our oppressions and oppressor.
                        
                            
                            Detroit, 8 January, 1808.
                        
                  
                                            
               